Citation Nr: 0926873	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for spina bifida.

3.  Entitlement to an increased initial evaluation for 
irritable bowel syndrome, evaluated as noncompensable prior 
to August 28, 2005, and as 30 percent disabling thereafter.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

5.  Entitlement to an increased initial evaluation for right 
elbow strain, evaluated as noncompensable prior to September 
12, 2008 and as 10 percent disabling thereafter.

6.  Entitlement to an initial compensable evaluation for 
chronic sinus infection.

7.  Entitlement to an initial compensable evaluation for 
microscopic hematuria, status post renal contusion.  

8.  Entitlement to an initial compensable evaluation for 
right wrist strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 
1985, and from September 1988 until his retirement in May 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a right knee disability 
and for spina bifida.  In addition, the RO granted service 
connection for chronic diarrhea with blood in the stool; 
lumbosacral strain; right elbow strain; chronic sinus 
infection; microscopic hematuria, status post renal 
contusion; and right wrist strain.  Effective June 1, 2004, a 
noncompensable evaluation was assigned for each of these 
disabilities.  The Veteran disagreed with the assigned 
ratings.  

Based on the receipt of additional evidence, the RO, by 
rating action dated in November 2008, recharacterized the 
Veteran's gastrointestinal disability as irritable bowel 
syndrome, and assigned a 30 percent evaluation effective 
August 28, 2005; increased the evaluation assigned to 
lumbosacral strain to 10 percent, effective June 1, 2004; and 
assigned a 10 percent evaluation for right elbow strain, 
effective September 12, 2008.

The issue of entitlement to an initial compensable evaluation 
for microscopic hematuria is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Any in-service complaints pertaining to the right knee 
were acute and transitory and resolved without residual 
disability.  

2.  A chronic right knee disability was not documented on the 
most recent VA examination.

3.  Spina bifida was noted on an in-service X-ray.  The 
Veteran has been granted service connection for lumbosacral 
strain.  

4.  The Veteran was prescribed Metamucil and diagnosed with 
irritable bowel syndrome on August 26, 2005; prior to that 
date, the Veteran complained of intermittent diarrhea.

5.  The Veteran's irritable bowel syndrome does not result in 
malnutrition or anemia.

6.  Lumbosacral strain is manifested by no more than slight 
limitation of motion without evidence of pain on motion.

7.  Prior to September 12, 2008, the Veteran's right elbow 
strain was manifested by full range of motion without pain.

8.  From September 12, 2008, the Veteran's right elbow 
disability is manifested by full range of motion with pain.  

9.  There is no clinical evidence that the Veteran's 
sinusitis requires a prolonged course of antibiotic 
treatment, or that he has three to six non-incapacitating 
episodes per year with headaches, pain and purulent 
discharge.

10.  The Veteran has full range of motion of the right wrist 
without any pain on motion.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for establishing service connection for 
spina bifida have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for a compensable evaluation for irritable 
bowel syndrome, prior to August 26, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2008).

4.  The criteria for an initial 30 percent evaluation for 
irritable bowel syndrome were met, effective August 26, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2008).

5.  The criteria for an initial rating in excess of 30 
percent for irritable bowel syndrome, from August 26, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).

6.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

7.  The criteria for an initial compensable evaluation for 
right elbow strain prior to September 12, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207 (2008).

8.  The criteria for an initial evaluation in excess of 10 
percent for right elbow strain from September 12, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2008).

9.  The criteria for an initial compensable evaluation for 
chronic sinus infection have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6512 (2008).

10.  The criteria for an initial compensable evaluation for 
right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 
5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a June 2004 letter, issued prior to the rating decision on 
appeal, and in a February 2005 letter, RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The February 2005 letter also provided notice regarding 
establishing a higher rating for his service connected 
disabilities.  Letters dated in March 2006 and May 2008 
advised the appellant of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  The Board notes that May and 
August 2008 letters provided the Veteran with notice of the 
criteria required for a higher rating.  The case was last 
readjudicated in November 2008.

In any event, the appeals regarding the claim for a higher 
initial rating stem from the original award of service 
connection for each disability for which service connection 
has been granted.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2008).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private, service department, and VA 
medical records, the report of VA examinations, and 
statements of the Veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


A.  Right knee 

The evidence supporting the Veteran's claim consists of his 
statements and some of the medical evidence of record.  
Private medical records associated with the service treatment 
records show that the Veteran was seen in November 2000.  He 
related that he had been involved in a motor vehicle accident 
in October "1979," and that he had experienced back pain 
since then.  He stated that the pain extended into his 
buttocks, thighs and down the anterior lateral leg to the 
knees.  On examination, he was found to have a popliteal 
angle lacking about 20 degrees of full knee extension.  The 
Veteran was afforded an over-40 examination in 2000.  Right 
knee pain was noted under the summary of defects.  

On the July 2004 VA examination, the Veteran asserted that he 
was given an X-ray of the knees following the October 1999 
motor vehicle accident.  He stated that he had experienced 
intermittent right knee pain since the accident.  The 
diagnoses following the examination included right knee 
strain.  

Service department post-service treatment records disclose 
that the Veteran was seen in October 2005, and reported right 
knee pain.  There was tenderness to palpation at the supra 
patellar area and the posterior knee.  The pain increased 
with flexion.  The assessment was joint pain, localized in 
the knee.  A November 2005 report noted the same complaints 
and findings, but noted that X-ray of the knee was normal, as 
was an ultrasound of the right popliteal fossa.

During the September 2008 VA examination, the Veteran claimed 
he had suffered a right knee condition since October 1999.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  A 
clinical evaluation of the lower extremities on the over-40 
physical examination was normal.  It is also significant to 
point out that the Veteran denied any knee trouble on a 
December 2003 report of medical history.  

The Board acknowledges that a right knee strain was noted at 
the time of the July 2004 VA examination.  The Board 
observes, however, that no abnormal findings concerning the 
right knee were present on the examination.  In this regard, 
the Board notes that an examination of the right knee 
revealed no erythema, inflammation, effusion or tenderness on 
palpation.  There was no pain with movement, and range of 
motion was within normal limits.  The joint was stable.  
Although the examiner provided a diagnosis of right knee 
strain, he noted that there was no functional loss or range 
of motion due to pain.

Similarly, the clinical examination of the right knee on the 
September 2008 VA examination was entirely within normal 
limits.  There were no signs of edema, effusion, weakness, 
tenderness, redness, heat, subluxation or guarding of 
movement.  There was no locking pain, and range of motion of 
the right knee was 
0 to 140 degrees.  An X-ray of the right was within normal 
limits.  The examiner stated that there was no diagnosis 
referable to the right knee as there was no pathology to 
render a diagnosis.  He noted that while he had been 
requested to furnish an opinion relating the Veteran's right 
knee complaints to service, he commented that he could not do 
so as no pathology had been found on the examination. 

While the July 2004 examiner diagnosed right knee strain, no 
objective clinical findings to support the diagnosis were 
indicated at that time.  All objective tests conducted since 
service have been normal.  The Board finds the September 2008 
examiner's conclusion that the Veteran has no disability of 
the right knee in light of the normal findings to be more 
probative than the strain diagnosis rendered in2004 in the 
absence of any objective findings.  Essentially, the Veteran 
suffers from knee pain.  However, pain alone without an 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 
285 (1999) appeal dismissed in part, and vacated and remanded 
in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  As the preponderance of the competent evidence 
fails to establish a chronic pathological process associated 
with the Veteran's right knee in service or post service, 
there is no reasonable basis to establish service connection.


B.  Spina bifida

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The Court has noted that spina bifida occulta is a congenital 
condition and noncompensable under applicable law.  Firek v. 
Derwinski, 3 Vet. App. 145, 146 (1992).

A precedent opinion of the VA General Counsel, VAOPGCPREC 82-
90 (July 18, 1990), held in essence that a disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but could be 
granted service connection if manifestations of the disease 
in service constitute aggravation of the condition.  
Moreover, while congenital or developmental defects, as 
opposed to diseases, could not be service-connected because 
they are not diseases or injuries under the law; if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.  Id.

The Veteran asserts that service connection is warranted for 
spina bifida.  He argues that he had not experienced chronic 
back problems until his motor vehicle accident in October 
1999.  During a VA psychiatric examination in January 2006, 
the Veteran's spouse related that a physician had told her to 
stop the Veteran's activities because spina bifida had been 
found and that it had been aggravated by the car accident.  
Thus, the Veteran claims that his back condition was 
aggravated by service.  

The Board notes that spina bifida occulta was present on an 
X-ray of the lumbar spine in service in September 2000.  
However, the Veteran is already service connected for 
residuals of the injury to his back in service under 
Diagnostic Code 5243 for his current diagnosis of lumbar 
strain.  This service connected condition represents the 
superimposed pathology.  Accordingly, there is no basis on 
which a separate grant of service connection for spina bifida 
may be made.  

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Irritable bowel syndrome 

A 30 percent evaluation may be assigned for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) when severe 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  When moderate with 
frequent episodes of bowel disturbance with abdominal 
distress, a 10 percent evaluation may be assigned.  When mild 
with disturbances of bowel function with occasional episodes 
of abdominal distress, a noncompensable evaluation may be 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7319.

A 100 percent evaluation may be assigned for ulcerative 
colitis that is pronounced, resulting in marked malnutrition, 
anemia and general debility, or with serious complication as 
liver abscess.  When severe with numerous attacks a year and 
malnutrition, the health only fair during remissions, a 60 
percent evaluation may be assigned.  When moderately severe 
with frequent exacerbations, a 30 percent evaluation is 
assignable.  When moderate with infrequent exacerbations, a 
10 percent evaluation is assignable.  38 C.F.R. § 4.114, 
Diagnostic Code 7323.

The Veteran argues that a compensable evaluation for 
irritable bowel syndrome is warranted prior to August 28, 
2005, and that a rating in excess of 30 percent should be 
assigned from that date.  He asserts that he has diarrhea and 
constipation.  

When examined by the VA in July 2004, the Veteran claimed 
that he had bouts of loose stools that are not watery, but 
are not formed.  He reported that a colonoscopy in November 
2003 was normal.  He stated that he was not taking any 
prescribed medication and used over-the-counter Fibercon for 
bulk and fiber.  An examination revealed that the abdomen was 
soft and bowel sounds were heard.  A complete blood count was 
within normal limits.  The diagnosis was chronic diarrhea 
with pasty stool and normal colonoscopy.

Service department post service treatment records show that 
the Veteran was seen in July 2005 for unrelated complaints.  
On examination of the abdomen, bowel sounds were present.  
There were no masses, tenderness or organomegaly.  The 
Veteran was seen on August 26, 2005, and reported that he had 
intermittent abdominal pain, described as crampy/colicky.  He 
also said he had diarrhea and constipation.  No abnormalities 
of the abdomen were found on clinical evaluation.  The 
assessment, written on August 28, 2005, was irritable bowel 
syndrome, and the examiner prescribed Metamucil to be taken 
daily.  

When examined by the VA in September 2008, the Veteran 
related that he had alternating diarrhea and constipation.  
He reported mid-abdominal pain that occurred 1/3 to 2/3 of 
the year.  He described that pain as crampy, and alleged that 
it was constant.  He indicated that he was not receiving 
treatment for the condition, nor had he been hospitalized for 
it.  An examination of the abdomen revealed no ostomy, 
tenderness to palpation or splenomegaly.  A complete blood 
count was considered within normal limits, and showed only 
some insignificant abnormalities.  The diagnosis was chronic 
diarrhea with blood in stool.  The examiner noted that the 
condition did not cause significant anemia, and that there 
were no findings of malnutrition.  

The initial question is whether a compensable evaluation is 
warranted prior to August 28, 2005.  The Board notes that the 
RO assigned a 30 percent evaluation effective that date, 
noting that he had constant abdominal distress.  While that 
was apparently the date the examiner signed the report, the 
actual date the Veteran was seen was August 26, 2005.  Thus, 
that is the proper effective date for the assignment of the 
30 percent rating.  There is no basis, however, for an even 
earlier date for a compensable rating.  Prior to August 26, 
2005, there is no objective evidence that the Veteran's 
symptoms were more than mild.  Even in August 2005, his 
abdominal pain was said to be intermittent.  

Similarly, there is no basis for a rating in excess of 30 
percent from August 26, 2005.  The Veteran is receiving the 
maximum rating under Diagnostic Code 7319.  The Board has, 
therefore, considered other provisions of the Rating 
Schedule.  As noted above, in order to assign a higher rating 
under Diagnostic Code 7323, the record must show ulcerative 
colitis with malnutrition and health only fair during 
remissions.  The most recent VA examination specifically 
observed that the Veteran was not malnourished, nor has he 
been diagnosed with ulcerative colitis.  Accordingly, there 
is no basis on which a higher rating may be assigned.

In sum, the evidence establishes that an effective date of 
August 26, 2005, but no earlier, is warranted for a 30 
percent rating.  In addition, the objective findings on 
examination are of greater probative value than the Veteran's 
allegations that his irritable bowel syndrome warrants a 
rating in excess of 30 percent.  The Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent from August 26, 
2005.

B.  Lumbosacral strain 

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
evaluation, requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The Veteran maintains that a higher rating is warranted for 
lumbosacral strain.  The evidence supporting his claim 
consists of his statements regarding the severity of his low 
back disability.  During the July 2004 VA examination, the 
Veteran stated that he had experienced low back pain since 
his motor vehicle accident in service.  Similarly, at the 
time of the most recent VA examination, conducted in 
September 2008, he stated that he had constant low back pain, 
stiffness and weakness.  

The evidence against the Veteran's claim consists of the 
medical evidence of record.  In this regard, the Board points 
out that the range of motion of his lumbar spine was set 
forth on each VA examination conducted following service.  
The July 2004 examination revealed that forward flexion was 
to 90 degrees; and that extension, lateral flexion and 
rotation were all to 30 degrees.  The same findings were 
present on the September 2008 examination.  At that time, the 
examiner noted that there was no evidence of radiating pain 
on movement.  There was no muscle spasm or tenderness.  It 
was also noted that the joint function of the lumbar spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  The 
examiner also observed that there were no signs of 
intervertebral disc syndrome.  

The Board has considered the Veteran's complaints of pain and 
weakness.  However, the range of motion noted in the record 
does not even rise to a compensable level.  Moreover, the 
2004 VA examiner noted the low back condition resulted in 
only minimal functional loss of range of motion due to pain, 
and the 2008 examiner noted joint function of the lumbar 
spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  See DeLuca, supra.  Thus, the Veteran's 
complaints are contemplated by the 10 percent rating 
assigned, and a higher rating is not warranted under these 
provisions.

The findings recorded on the examinations are of greater 
probative value than the Veteran's statements regarding the 
severity of his low back disability.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for lumbosacral strain.  

C.  Right elbow strain

A 50 percent evaluation is assignable for limitation of 
flexion of the forearm of the major extremity to 45 degrees.  
A 40 percent evaluation may be assigned when flexion is 
limited to 55.  A 30 percent evaluation is assignable when 
flexion is limited to 70 degrees.  A 20 percent evaluation is 
assignable when flexion is limited to 90 degrees.  When 
flexion is limited to 100 degrees, a 10 percent evaluation 
may be assigned.  A noncompensable evaluation may be assigned 
when flexion of the forearm is limited to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.

A 50 percent evaluation is assignable for limitation of 
extension of the forearm of the major extremity to 110 
degrees.  A 40 percent evaluation may be assigned when 
extension is limited to 100 degrees.  A 30 percent evaluation 
is assignable when extension is limited to 90 degrees.  A 20 
percent evaluation may be assigned when extension is limited 
to 75 degrees.  When extension is limited to 60 degrees or to 
45 degrees, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.

The question before the Board is whether a compensable 
evaluation is warranted for right elbow strain prior to 
September 12, 2008, and if a rating in excess of 10 percent 
is warranted thereafter.  

The Veteran claims that he has constant pain in the right 
elbow, in addition to stiffness, weakness and locking.  His 
statements provide the only evidence supporting his claim.

In contrast, the evidence against the Veteran's claim 
includes the findings on examinations conducted following 
service.  In this regard, the July 2004 VA examination 
revealed no erythema, inflammation, or tenderness to 
palpation of the right elbow.  In addition, range of motion 
was characterized as within normal limits, and there was no 
pain with movement.  While the Veteran has reported various 
right elbow symptoms, the 2004 VA examiner noted the right 
elbow condition resulted in no functional loss of range of 
motion due to pain.  See DeLuca, supra.

The September 2008 VA examination contained similar findings.  
While the Veteran reported weakness, stiffness and swelling 
of the right elbow, a clinical examination revealed no signs 
of edema, effusion, weakness, tenderness, redness, heat, 
subluxation or guarding of movement.  Flexion was to 145 
degrees; extension was to 0 degrees; supination was to 85 
degrees; and pronation was to 80 degrees.  These findings are 
compatible with a noncompensable rating.  

The Board notes that the RO assigned a 10 percent evaluation 
for the right elbow, effective September 12, 2008, the date 
of the examination.  This rating was based on the fact that 
the examiner commented that the Veteran's joint function was 
limited by pain after repetitive use.  Prior to that time, 
there was no evidence of painful or limited motion or 
functional impairment to warrant a compensable evaluation.  
As of September 12, 2008, in light of the fact that the range 
of motion that was exhibited even considering his complaints 
did not warrant a compensable rating, there is no basis for a 
rating in excess of 10 percent from that date.  See DeLuca, 
supra.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his right elbow disability.  Thus, 
the Board finds that the preponderance of the evidence is 
against the claims for an initial compensable evaluation 
prior to September 12, 2008, or for a rating in excess of 10 
percent for right elbow strain from that date.  

D.  Chronic sinus infection

A noncompensable evaluation is warranted for sinusitis 
detected by X-ray only.  
A 10 percent evaluation is warranted for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Diagnostic Code 6511.

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis. 38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  When examined 
by the VA in July 2004, the Veteran asserted that he had one 
sinus infection every six to twelve months, and that he was 
treated with antibiotics.  He said his last course of 
antibiotics had been in February.  An examination revealed 
mild erythema of the left nasal passage.  He reported 
increased sinus pressure and pain when seen in a service 
department facility in February 2005.  An examination 
demonstrated tenderness to palpation at the frontal pharynx 
and a greenish drainage.  The assessment was sinusitis with 
post-nasal drip. Medication was prescribed.  

During the most recent VA examination, conducted in September 
2008, the Veteran said that he had three non-incapacitating 
episodes per year.  

The evidence against the Veteran's claim includes the 
findings on the VA examinations.  The July 2004 VA 
examination revealed that the Veteran was asymptomatic at 
that time.  The examiner assessed history of sinusitis with 
no acute presentation.  Similarly, while he said he had sinus 
problems twice a year, with each episode lasting for three 
weeks, at the time of the September 2008 VA examination, it 
was specifically noted that he did not have headaches with 
the attacks, and that he had not received antibiotic 
treatment lasting for four to six weeks.  The Veteran added 
that he did not experience any functional impairment from the 
condition.  The examination showed no nasal obstruction and 
that neither sinusitis nor rhinitis was found.  The Board 
acknowledges that a paranasal sinus series revealed evidence 
of ethmoid sinusitis (although the examiner interpreted the 
X-ray as within normal limits).  The fact remains that this 
finding is consistent with the noncompensable evaluation in 
effect for sinusitis.  

In November 2008, the Veteran was advised that records from 
INOVA hospital could assist in evaluating his sinusitis claim 
and that he should complete the enclosed release form so that 
such records could be obtained.  He did not respond.   

The treatment records are consistent with the Veteran's 
initial contention of experiencing episodes of sinusitis two 
times a year, with no clinical evidence supporting his 
contention that he experiences three nonincapacitating 
episodes.  The Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
statements regarding the severity of sinusitis.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for chronic 
sinus infection.

E.  Right wrist strain

A 10 percent rating is assignable for limitation of motion of 
the wrist of either the major or minor extremity when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Pursuant to 38 C.F.R. § 4.71a, Plate 1, normal wrist 
dorsiflexion (extension) is to 70 degrees, normal wrist 
palmar flexion is to 80 degrees, normal wrist radial 
deviation is to 20 degrees, and normal wrist ulnar deviation 
is to 45 degrees.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The only evidence supporting the Veteran's claim consists of 
his statements concerning the severity of his right wrist 
disability.  While he had no specific right wrist complaints 
on the July 2004 VA examination, at the time of the most 
recent VA examination in September 2008, he reported 
weakness, stiffness, lack of endurance and constant pain in 
the right wrist.  

The Board acknowledges that the July 2004 VA examination 
contained no specific findings pertaining to the right wrist.  
The examiner indicated that the Veteran had a right wrist 
strain, with no functional loss of range of motion due to 
pain.  It is significant to point out, however, that the 
September 2008 VA examination demonstrated no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement.  Dorsiflexion was to 70 degrees; palmar 
flexion was to 80 degrees; radial deviation was to 20 
degrees; and ulnar deviation was to 45 degrees.  Thus, the 
Veteran had full range of motion of the right wrist.  It must 
also be noted that the examiner concluded that the condition 
had resolved.  In the absence of limitation of motion or pain 
on motion, there is no basis on which a compensable 
evaluation may be assigned.

While the Veteran has reported various right wrist symptoms, 
the medical findings of record establish no abnormalities of 
the right wrist.  Moreover, the 2004 VA examiner noted the 
right wrist condition resulted in no functional loss of range 
of motion due to pain, and the 2008 examiner noted joint 
function of the right wrist was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  See DeLuca, supra.

The Board concludes that such findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his right wrist disability.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for an initial compensable evaluation for 
right wrist strain.  

F.  Other considerations

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology with respect to his disabilities, and provide 
for additional or more severe symptoms to include under 
another diagnostic code, than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a right knee disability or for spina 
bifida is denied.

Service connection for spina bifida is denied.

An initial compensable evaluation for irritable bowel 
syndrome, prior to August 26, 2005, is denied.

An initial evaluation of 30 percent for irritable bowel 
syndrome, effective August 26, 2005, is granted, subject to 
the governing law and regulations pertaining to the payment 
of monetary benefits.  

An initial evaluation in excess of 30 percent for irritable 
bowel syndrome, from August 26, 2005, is denied.

An initial evaluation in excess of 10 percent for lumbosacral 
strain is denied.

An initial compensable evaluation for right elbow strain 
prior to September 12, 2008, or in excess of 10 percent 
thereafter, is denied.

An initial compensable evaluation for chronic sinus infection 
is denied.

An initial compensable evidence for right wrist strain is 
denied.



REMAND

The Veteran also asserts that a compensable evaluation is 
warranted for hematuria.  The Board notes that the Veteran 
initially had blood in the urine following the motor vehicle 
accident in service.  Post-service urinalyses have continued 
to show blood in the urine.  The Veteran has not been 
afforded a specific VA genitourinary examination following 
his discharge from service to properly evaluate his 
condition.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hematuria since 
his retirement from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.

2.  The Veteran should then be afforded a 
VA genitourinary examination to determine 
the nature and severity of his hematuria.  
All necessary tests should be performed.  
The examiner should identify any 
underlying pathology that is causing the 
hematuria, to include any renal disorder.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.   

Thereafter, the issue should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


